Matter of Burroughs v Barrett (2014 NY Slip Op 07604)





Matter of Burroughs v Barrett


2014 NY Slip Op 07604


Decided on November 6, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 6, 2014

Sweeny, J.P., Andrias, Saxe, Richter, Feinman, JJ.


13440 3216/10 -3561

[*1] In re Theophilus Burroughs, Petitioner,
vHon. Steven Barrett, et al., Respondents.


Theophilus Burroughs, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Charles F. Sanders of counsel), for Hon. Steven Barrett, respondent.
Robert T. Johnson, District Attorney, Bronx (Rebecca L. Johannesen of counsel), for Robert T. Johnson, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: NOVEMBER 6, 2014
CLERK